                               UNITED STATES DISTRICT COURT                                 JS-6
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

Case No.      CV 17-5672-DMG                                                   Date     October 18, 2018
              2:16-bk-19016-WB

Title In re Francisco Alvarez                                                                 Page     1 of 5


Present: The Honorable         DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               KANE TIEN                                                       NOT REPORTED
               Deputy Clerk                                                     Court Reporter

   Attorneys Present for Appellant(s)                                 Attorneys Present for Appellee(s)
             None Present                                                      None Present

Proceedings: IN CHAMBERS - ORDER RE BANKRUPTCY APPEAL

       Before the Court is pro se Appellant Francisco Alvarez’s appeal of a Bankruptcy Court’s
order granting Appellee Wells Fargo Bank, N.A.’s motion for relief from an automatic stay, and
an order denying Appellant’s motion for reconsideration of that decision. For the reasons
discussed herein, this Court AFFIRMS the decisions of the Bankruptcy Court.

                                         I.
                        FACTUAL AND PROCEDURAL BACKGROUND

        In December 2007, Martha Alvarez, Appellant’s spouse, executed a promissory note in
the amount of $860,000 in favor of lender World Savings Bank, FSB, which was secured by
deed of trust on real property located in Walnut, California (the “Property”). Bosier Decl., Ex. 1
at 20–38 (deed of trust) [Doc. # 29]; Bosier Decl., Ex. 2 at 40–45 (promissory note) [Doc. # 29];
Appellant’s Rebuttal Brief at 4 (conceding that Martha Alvarez is Appellant’s wife) [Doc. # 30].1
Through a series of mergers and corporate name changes, Appellee became the holder of the
note and the beneficiary of the deed of trust. Bosier Decl., Ex. 3 at 47–51 (official letters of
acknowledgment to that effect) [Doc. # 29]. Martha Alvarez later transferred a 20% interest in
the Property to Appellant via a grant deed that was recorded on March 19, 2013. Bosier Decl.,
Ex. 7 at 74–75 (grant deed) [Doc. # 29].

        On February 5, 2016, a notice of default was recorded for the Property. Id. On
May 17, 2016, a notice of sale was recorded. Id. On July 7, 2016, a foreclosure sale was
conducted, at which Appellee purchased the Property. See id.; Bosier Decl., Ex. 4 at 53–54
(trustee’s deed upon sale) [Doc. # 29]. On that same date, Appellant filed a petition under


        1
           With the exception of citations to hearing transcripts, all page references herein are to page numbers
inserted by the CM/ECF system.

CV-90                                  CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
                                 UNITED STATES DISTRICT COURT                                    JS-6
                                 CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES—GENERAL

Case No.       CV 17-5672-DMG                                                       Date     October 18, 2018
               2:16-bk-19016-WB

Title In re Francisco Alvarez                                                                      Page     2 of 5


Chapter 13 of the Bankruptcy Code. Chapter 13 Petition, 2:16-bk-19016-WB [Doc. # 1].2 On
October 25, 2016, the Bankruptcy Court dismissed the petition. Order & Notice of Dismissal,
2:16-bk-19016-WB [Doc. # 41].

       On May 18, 2017, Appellee filed a motion for relief from the automatic stay imposed by
Appellant’s Chapter 13 petition. See Mot. for Relief at 4–11 [Doc. # 29]. Appellee argued that it
was entitled to the retroactive annulment of the automatic stay because Appellee had no
knowledge of the bankruptcy petition prior to the foreclosure sale and Martha Alvarez had
previously delayed foreclosure proceedings by transferring interests in the Property to others
who filed for bankruptcy. See id. After holding a hearing, the Bankruptcy Court granted the
motion on June 19, 2017. See Order Granting Mot. for Relief at 78–80 [Doc. # 29.] On June 21,
2017, Appellant filed a motion for reconsideration, arguing (inter alia) that Appellee lacked
standing to bring the motion for relief and that Appellant filed his petition in good faith. See
Mot. for Recons. at 4–24 [Doc. # 29-1].

        On July 28, 2017, Appellant filed a Notice of Appeal of the order granting Appellee’s
motion and of the Bankruptcy Court’s purported “[r]efusal to rule on [Appellant’s] motion to
reconsider.” 3 [Doc. # 1.] On August 28, 2017, the Bankruptcy Court denied Appellant’s motion
for reconsideration. Order Denying Mot. to Recons. at 26–28 [Doc. # 29-1]. The instant appeal
has since been fully briefed.4 [Doc. ## 27, 28, 30.]


         2
           The Court takes judicial notice of the Bankruptcy Court’s docket. See Rosales-Martinez v. Palmer, 753
F.3d 890, 894 (9th Cir. 2014) (noting “it is well established that we may take judicial notice of judicial proceedings
in other courts”).
         3
           Although Appellant did not file the Notice of Appeal within fourteen days of the entry of the order
granting Appellee’s motion, that deadline was tolled during the pendency of Appellant’s motion for reconsideration.
See Fed. R. Bankr. P. 8002(a)–(b). Moreover, the Notice of Appeal’s failure to identify the order denying
reconsideration does not deprive this Court of jurisdiction to review it. This is because Appellant’s intent to appeal
that order can be fairly inferred from his Notice of Appeal and briefing, and Appellee’s reliance on that order in its
briefing indicates that it was not prejudiced by the omission. See Garlock v. Thomas, 575 B.R. 913, 921–23 (N.D.
Cal. 2017) (holding that jurisdiction is proper under such circumstances); see, e.g., Notice of Appeal at 2
(complaining of the Bankruptcy Court’s failure to reconsider its prior ruling) [Doc. # 1]; Appellee’s Responsive
Brief at 9–13 (relying on findings articulated in the order denying reconsideration) [Doc. # 28].
         4
           Appellant apparently requests an additional seven days to brief his appeal. See Appellant’s Opening Br.
at 3–4 [Doc. # 27]. Appellant does not explain why he did not file a separate and clearly identified request for such
an extension. See id.; see, e.g., Request at 1–2 (previously requesting an extension of time to file certain materials)
[Doc. # 16]. In any event, this request is DENIED because the Court already granted Appellant multiple extensions
of time to prosecute this appeal [Doc. ## 15, 26], and Appellant had ample time to prepare a rebuttal brief.

CV-90                                     CIVIL MINUTES—GENERAL                            Initials of Deputy Clerk KT
                               UNITED STATES DISTRICT COURT                                  JS-6
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

Case No.      CV 17-5672-DMG                                                    Date     October 18, 2018
              2:16-bk-19016-WB

Title In re Francisco Alvarez                                                                  Page     3 of 5


                                                II.
                                        STANDARD OF REVIEW

        “A decision retroactively to lift the automatic stay is reviewed for an abuse of
discretion.” In re Nat’l Envtl. Waste Corp., 129 F.3d 1052, 1054 (9th Cir. 1997). Likewise, “[a]
bankruptcy court’s denial of a motion for reconsideration is reviewed for an abuse of discretion.”
In re Negrete, 183 B.R. 195, 197 (9th Cir. B.A.P. 1995). The abuse-of-discretion standard
requires a reviewing court to conduct a two-step inquiry: (1) determine de novo whether the
lower court “identified the correct legal rule to apply to the relief requested” and (2) ascertain
“whether the bankruptcy court’s application of the legal standard was illogical, implausible or
‘without support in inferences that may be drawn from the facts in the record.’” See In re First
Yorkshire Holdings, Inc., 470 B.R. 86, 868 (9th Cir. B.A.P. 2012) (quoting United States v.
Hinkson, 585 F.3d 1247, 1261–62 (9th Cir. 2009) (en banc)). “The district court reviews the
bankruptcy court’s findings of fact for clear error and its conclusions of law de novo.” Garlock,
575 B.R. at 918.

                                                    III.
                                                DISCUSSION

       Appellant contends that Appellee lacked standing to move for relief from the automatic
stay and that the Bankruptcy Court otherwise erred in granting such relief. See Appellant’s
Opening Br. at 3–4 [Doc. # 27]. The Court addresses each of these arguments in turn.

A.      Appellee Had Standing to Request Relief from the Automatic Stay

       Under 11 U.S.C. section 362(d), a “party in interest” can request relief from the
automatic stay. A movant is a “party in interest” if it has a “colorable claim” that it “owns or has
another form of property interest in a note secured by the debtor’s (or the estate’s) property.”
See In re Edwards, 454 B.R. 100, 105 (9th Cir. B.A.P. 2011). Appellee presented evidence to
the Bankruptcy Court that it was the beneficiary of a deed of trust on the Property. See supra
Part I. Therefore, Appellee was a party in interest that had standing to seek relief from the
automatic stay.5


        5
          Appellant’s opening brief suggests that because Appellee supposedly failed to respond to a Qualified
Written Request made under the Real Estate Settlement Procedures Act, Appellee admitted that it has no standing to
enforce the underlying promissory note. See Appellant’s Opening Br. at 14 [Doc. # 27]. The Court rejects this

CV-90                                   CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
                              UNITED STATES DISTRICT COURT                                JS-6
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

Case No.      CV 17-5672-DMG                                                 Date     October 18, 2018
              2:16-bk-19016-WB

Title In re Francisco Alvarez                                                               Page     4 of 5


B.      The Bankruptcy Court Did Not Abuse Its Discretion in Annulling the Automatic
        Stay and Denying the Motion for Reconsideration

        A bankruptcy court may retroactively annul an automatic stay for “cause.” See 11 U.S.C.
§ 362(d)(1). To determine whether “cause” exists, the bankruptcy court must balance the
equities of the parties. See In re Nat’l Envtl. Waste Corp., 129 F.3d at 1055. Bankruptcy courts
may consider multiple factors, including (inter alia): whether the creditor was aware of the
bankruptcy petition and automatic stay, whether the debtor engaged in unreasonable or
inequitable conduct, the debtor’s overall good faith, the relative ease of restoring parties to the
status quo ante, and whether annulment of the stay will cause irreparable injury to the debtor.
See In re Fjeldsted, 293 B.R. 12, 24–25 (9th Cir. B.A.P. 2003).

        At the hearing on Appellee’s motion, the Bankruptcy Court explicitly identified the
factors discussed above. See Hr’g Tr. at 4:23–5:16 [Doc. # 29-1]. It found that “the factors
weigh[ed] heavily in favor” of Appellee and that Appellant filed the petition as part of a “plan to
keep the [Appellee] from foreclosing.” See id. at 5:17–18, 7:12–13. In particular, the
Bankruptcy Court found that Appellee had no notice of Appellant’s petition before the
foreclosure sale, Appellant was not liable on the underlying note, Appellant did not propose a
feasible and confirmable payment plan or provide documents relating thereto, he missed multiple
payments under the plan, he failed to appear at the confirmation hearing, and there was evidence
that Martha Alvarez had made multiple transfers of interests in the Property to persons who filed
for bankruptcy. See id. at 5:17–8:6; see also Bosier Decl. at 16 (attesting that several transferees
had filed for bankruptcy) [Doc. # 29]; Bosier Decl., Ex. at 63–76 (grant deeds to multiple
transferees, including several who declared bankruptcy) [Doc. # 29]. The Bankruptcy Court
reiterated these findings in its order denying Appellant’s motion for reconsideration. See Order
Denying Mot. for Recons. at 26–28 [Doc. # 29-1].

       These factual findings are presumptively correct, and Appellant bears the burden of
demonstrating that they are clearly erroneous. See In re Christian & Porter Aluminim Co., 584
F.2d 326, 335 (“Appellants bear the burden of establishing that the findings [below] are clearly
erroneous, in that there was no substantial basis in the evidence to sustain the findings . . . .”);
Gold v. Gerson, 225 F.2d 859, 861 (9th Cir. 1955) (“[F]indings [in bankruptcy proceedings] are
presumptively correct and will not be set aside unless clearly erroneous.”); In re Jake’s Granite
Supplies, L.L.C., 442 B.R. 694, 701–02 (D. Ariz. 2010) (rejecting the appellants’ challenges to a

dubious assertion because Appellant fails to support it with any citation to authority. See Fed. R. Bankr. P.
8014(a)(8) (opening briefs must include citations to authority).

CV-90                                 CIVIL MINUTES—GENERAL                         Initials of Deputy Clerk KT
                          UNITED STATES DISTRICT COURT                          JS-6
                          CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

Case No.    CV 17-5672-DMG                                         Date     October 18, 2018
            2:16-bk-19016-WB

Title In re Francisco Alvarez                                                     Page     5 of 5


bankruptcy court’s factual findings because they had “not met their burden” of showing that the
findings were “clearly erroneous”). Appellant attempts to discharge this burden by stating in a
conclusory fashion that he did not file his bankruptcy petition in bad faith. See Appellant’s
Rebuttal Br. at 8. The Bankruptcy Court’s findings in this regard thus remain undisturbed.
Because they amply support the decision to annul the automatic stay, the Bankruptcy Court did
not abuse its discretion.

                                           IV.
                                       CONCLUSION

        For the foregoing reasons, this Court AFFIRMS the Bankruptcy Court’s order granting
Appellee’s motion for relief from the automatic stay and its order denying Appellant’s motion
for reconsideration.

IT IS SO ORDERED.



cc: Bankruptcy Court




CV-90                            CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
